Citation Nr: 1515776	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Whether new and material evidence was received to reopen a previously denied claim for service connection for a lower back disability, to include lumbosacral strain.

2. Whether new and material evidence was received to reopen a previously denied claim for service connection for reflux esophagitis, claimed as gastroesophageal reflux disease (GERD), to include Barrett's esophagus.

3. Entitlement to service connection for a low back disability, to include lumbosacral strain.

4. Entitlement to service connection for reflux esophagitis, to include GERD and Barrett's esophagus.




REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its rating decision, the RO found that the Veteran had submitted new and material evidence to reopen his previously denied compensation claim for a lower back disability, but then denied the Veteran's claim on the merits.  The RO decided that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for a gastroesophageal disability.  The Veteran initiated his appeal of both rulings by filing a timely notice of disagreement.

At the Veteran's request a videoconference hearing before a Veterans Law Judge was scheduled for March 27, 2015.  But the Veteran's hearing request was withdrawn prior to the scheduled hearing date by the Veteran's attorney.  See 38 C.F.R. § 20.704(e) (2014).  Through his attorney, the Veteran also submitted additional medical evidence to the Board, which was not available to the RO at the time it most recently adjudicated his claims in June 2012.  This evidence was accompanied by a waiver of the Veteran's right to have the agency of original jurisdiction (AOJ) consider this evidence before the Board renders a decision.  See 38 C.F.R. § 20.1304(c) (2014).   


FINDINGS OF FACT

1. In a September 2002 rating decision, the AOJ denied the Veteran's claims for a lower back disability and reflux esophagitis. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the September 2002 decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a lower back disability and raises a reasonable possibility of substantiating the claim.

3. Evidence received since the September 2002 decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for reflux esophagitis and raises a reasonable possibility of substantiating the claim.

4. The evidence is at least evenly balanced as to whether the Veteran's lower back disability had its onset in service.

5. The evidence is at least evenly balanced as to whether the Veteran's reflux esophagitis had its onset in service.


CONCLUSIONS OF LAW

1. The September 2002 decision denying service connection for lower back disability and reflux esophagitis is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
 
2. Evidence received since the September 2002 decision is new and material and the Veteran's previously denied claims for service connection for lower back disability and reflux esophagitis are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's lower back disability was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014)

4. Resolving reasonable doubt in the Veteran's favor, reflux esophagitis was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014). Since the Board is granting both claims being decided, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Reopening

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c) . One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board also looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a September 2002 rating decision, the RO denied the Veteran's claim for service connection for reflux esophagitis and lower back disability.  The RO gave notice to the Veteran by mailing a copy of the decision to the address the Veteran provided in his original June 2002 application for benefits.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

According to the September 2002 rating decision, the lower back claim was denied because, although the Veteran had lumbosacral strain, there was not sufficient evidence to establish a relationship between this condition and any disease or injury during his naval service.  The rating decision denied the Veteran's reflux esophagitis claim for similar reasons, i.e., the RO assumed that he had reflux esophagitis, but the evidence did not show the existence of a relationship between his reflux esophagitis and any in-service disease or injury.

In June 2010, the Veteran asked the RO to reopen his previously denied claims.  In support of his claim, the Veteran has submitted a January 2013 independent medical evaluation from a physician in private practice.  In this report, the physician describes an interview with the Veteran and a review of his medical records.  Based on this information, the physician opined that it is highly likely that the Veteran's lower back condition was related to his service in the Navy.  The physician gave a similar opinion with respect to the Veteran's reflux esophagitis claim.

The January 2013 physician's report is new evidence in that it was not available to agency decisionmakers when the Veteran's original claims were denied.  The physician's report is "material" as that term is used in 38 C.F.R. § 3.156(a) because it relates to "an unestablished fact necessary to substantiate the claim."  At the time of the most recent prior final denial of the Veteran's claims, the RO found that there was no evidence of a relationship between naval service and the Veteran's claimed disabilities.  The opinions in the January 2013 report indicate that such relationship does exist.  Thus, the Veteran has submitted new evidence which relates to an unestablished fact necessary to establish service connection for both of his claimed disabilities.  For these reasons, new and material evidence has been submitted to reopen the Veteran's previously denied claims.
    
Service Connection for A Lower Back Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's private treatment records of medical treatment between 2007 and 2010 repeatedly mention chronic lower back pain.  The RO arranged for a physician to examine the Veteran's spine and review medical records in October 2010.  In his report, the VA examiner describes an x-ray of the Veteran's lumbar spine demonstrating mild posterior subluxation at L5-S1 with moderate to severe degenerative disc disease at the L5-S1 level.  In a space on the examination form asking him to describe "Problem[s] Associated with the Diagnosis" the examiner wrote "lumbar strain."  This evidence satisfies the current disability requirement with respect to the Veteran's lower back claim.  See Fagan, 573 F.3d at 1287.  

During his naval service, the Veteran was diagnosed with low back strain in August 1993.  His service treatment records indicate that his back was treated with an ice pack and his duties were limited.  He complained of back pain again in October 1995 and again in June 1996.  According to the Veteran, he spent approximately fourteen hours lifting heavy items to repair a ruptured pipe aboard the U.S.S. Nashville in 1993.  This evidence satisfies the in-service injury or event requirement.  The Veteran's claim therefore depends on whether a causal connection exists between his current disability and his in-service low back strain.  

Based on its author's review of the medical records and his interview with the Veteran, the January 2013 independent medical evaluation concluded that,"it is highly likely that [the Veteran's] currently diagnosed low back condition had its origins in service and/or is related to his service."  In support of this opinion, the physician relied on the Veteran's statement that he never experienced lower back problems before joining the Navy.  The report correctly notes that the condition of the Veteran's spine was described as normal in the report of medical examination at the time of the Veteran's enlistment.  Similarly, the Veteran's report of medical history at the time of enlistment denied any history of back problems and a similar report at the time of discharge indicated a history of recurrent back pain.  

The October 2010 VA examiner reached the opposite conclusion.  According to his report, the Veteran's lower back strain resolved years ago, and his current back disability was more likely the result of events which were unrelated to service.  The examiner particularly emphasized a workplace injury the Veteran sustained in 2002 as a more likely alternative cause of the Veteran's current back disability.  

Having reviewed the other evidence, the Board finds certain weaknesses in both opinions.  The physician who wrote the independent medical evaluation did not physically examine the Veteran.  He also did not address the significance of the Veteran's 2002 workplace accident.  The evidence suggests that such an accident did occur and the records of medical treatment of the Veteran's back pain refer to a "herniated L4-L5 disc surgery in 2002."  But in the Board's view, the October 2010 VA examination report suffers from a more significant weakness, in that it failed to address a September 2002 VA examination report, which significantly undermines the reasoning of the October 2010 opinion.

Again, the Veteran filed his original claim for service connection for a back disability in June 2002.  For assistance in deciding whether the Veteran had a current back disability related to naval service, the RO arranged for a physician to examine the Veteran that September.  The examiner made a diagnosis of recurrent lumbosacral strain with moderately severe pain and mild to moderate decrease in range of motion.  In his report, the examiner also wrote: "It is my opinion that his low back strain symptoms are definitely related to his injuries while in the military."  

Unfortunately, the records of medical treatment for the 2002 workplace injury have been destroyed.  But the Veteran submitted a written statement, in which he identified December 2002 as the approximate date of his back surgery, suggesting that his workplace injury took place after his VA examination.  The absence of any discussion of a workplace injury in the September 2002 VA examination report supports this conclusion.  If the Veteran had recently suffered a workplace injury necessitating back surgery, it is reasonable to expect that a spine examination would mention it.  Thus, the Board finds that the September 2002 VA examiner diagnosed recurrent lumbosacral strain before the Veteran's workplace injury.  

In light of his colleague's September 2002 report, the October 2010 VA examiner's ultimate opinion on the issue of service connection becomes less probative.  First, the 2002 report undermines the idea that the Veteran's in-service lumbar strain had resolved in the interval between his discharge from service and the filing of his claim.  The service treatment records describe lumbar strain on at least three occasions in as many years, including one occasion in June 1996, only a few months before the Veteran was discharged.  The October 2010 VA examiner admittedly did not review any medical records between the Veteran's discharge and 2002, making it difficult to understand how he could determine that the Veteran's back condition had resolved without speculating.  Finally, the diagnosis of recurrent lumbosacral strain only a few months before his 2002 workplace injury suggests that the Veteran's in-service lumbosacral strain was not a temporary condition, but a chronic disability lasting several years.  

Most of the probative value of a medical opinion comes from its reasoning .  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).  While each medical opinion available contained some rationale and should be given some weight, the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's current lower back disability began in service.  By law, the doubt resulting from this equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Service Connection for Reflux Esophagitis

As for the Veteran's remaining claim, private treatment records submitted in support of his request to reopen the claim reflect diagnoses of hiatal hernia, "GERD symptoms" and Barrett's esophagus.  The January 2013 independent medical evaluation reflects a diagnosis of reflux esophagitis.  This evidence satisfies the current disability requirement of his claim for service connection.  The Veteran's service treatment records describe gastrointestinal problems throughout his time in the Navy.  He was diagnosed with gastroenteritis in January, April and May of 1993 and in January, February and June of 1994.  Since the evidence meets both the current disability and in-service disease or injury requirements, see Fagan, 573 F.3d at 1287, the success of this claim also depends on the existence of a causal connection between service and the current disability.

Since the RO denied the Veteran's request to reopen his GERD claim, the only VA medical opinion on the nexus issue is the September 2002 VA examination report.  The September 2002 VA examiner wrote that "his gastrointestinal symptoms started while he was in the military with heartburn and indigestion.  He took Tums, Rolaids, and whatever [was] given to him in the sick bay or medical dispensary in the Navy.  While living in Garden City, Michigan, his symptoms became worse, and he saw a gastroenterologist, and had two different endoscopies with biopsies which showed reflux esophagitis."  The examiner concluded: "It is also my opinion that his reflux esophagitis symptoms started while he was on active duty, and was treated, and has continued to worsen, and required endoscopy and further therapy."

The January 2013 report contains an accurate review of the Veteran's history of in-service gastrointestinal symptoms, including frequent abdominal pain and vomiting.  The report also provides a rationale linking his in-service treatment with his current symptoms.  In the physician's opinion, chronic gastritis and reflux can result from the frequent use of anti-inflammatories, especially in patients with a sensitivity to Motrin.  "Given [the Veteran's] high sensitivity to Motrin and the repeated administration of anti-inflammatories while in service despite his sensitivity, it is therefore possible that the chronic use of anti-inflammatories to treat [the Veteran's] lower back condition could have caused his chronic reflux esophagitis."  The physician concludes that, "it is highly likely that [the Veteran's] currently-diagnosed reflux esophagitis originated in service."  The Veteran's allergy to Motrin is documented in his service treatment records.

"[E]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012)   "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Id. (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  The January 2013 independent medical evaluation was based on an accurate medical history and is supported by a persuasive rationale.  The Board therefore finds that the favorable medical opinion it contains is adequate and that opinion is sufficient to establish a causal connection between the Veteran's current reflux esophagitis disability and naval service.  





ORDER

New and material evidence was received to reopen the Veteran's previously denied claim for service connection for a lower back disability, to include lumbosacral strain.  

New and material evidence was received to reopen the Veteran's previously denied claim for service connection for reflux esophagitis, claimed as gastroesophageal reflux disease (GERD), to include Barrett's esophagus.

Entitlement to service connection for a low back disability, to include lumbosacral strain, is granted.

Entitlement to service connection for reflux esophagitis, to include GERD and Barrett's esophagus, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


